United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                   May 5, 2006

                                                         Charles R. Fulbruge III
                                                                 Clerk
                           No. 04-50305
                         Summary Calendar



VICTOR BUSTOS, SR.,

                                    Plaintiff-Appellant,

versus

CITY OF EL PASO TEXAS; EL PASO POLICE DEPARTMENT, Narcotics
Division; CESAR DIAZ, Narcotics Detective; JOHN MASIAS,
Narcotics Detective; RUBEN TREJO, Narcotics Detective; JAIME
ESPARZA, District Attorney; HOLLY LYTLE, Assistant District
Attorney,

                                    Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                     USDC No. EP-04-CV-3-PRM
                       --------------------

Before JOLLY, DAVIS, and OWEN, Circuit Judges.

PER CURIAM:*

     Victor Bustos, Sr., Texas prisoner #1018856, seeks to

proceed in forma pauperis (“IFP”) to appeal the dismissal of his

42 U.S.C. § 1983 complaint for failure to state a claim.       Bustos

alleged, inter alia, that El Paso Narcotics Division Detective

Ruben Trejo initiated a traffic stop of his van on the orders of

Detective Cesar Diaz, despite lack of probable cause.      He also


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 04-50305
                                -2-

alleged that Detective John Masias made false statements in an

affidavit regarding marijuana that was found in his van during

the stop.

     By moving to proceed IFP, Bustos is challenging the district

court’s certification that his appeal was not taken in good

faith.   See Baugh v. Taylor, 117 F.3d 197, 202 (5th Cir. 1997);

28 U.S.C. § 1915(a)(3); FED. R. APP. P. 24(a)(3).    Our review of

the record indicates that Bustos’s allegations state a claim

under the Fourth Amendment.   See e.g., Estep v. Dallas County,

Texas, 310 F.3d 353, 356 & n.1 (5th Cir. 2002).     Whether the

facts ultimately will prove a Fourth Amendment claim is not a

question to be answered at this stage of the proceedings.     See

Howard v. King, 707 F.2d 215, 220 (5th Cir. 1983).

     Accordingly, the motion to proceed IFP is GRANTED.    The

district court’s dismissal of Bustos’s claims against the El Paso

Police Department Narcotics Division and the City of El Paso, and

its dismissal of any claims against district attorneys Esparza

and Lytle, are affirmed.   As to Bustos’s claim that his Fourth

Amendment rights were violated when Detectives Trejo and Diaz

conducted a traffic stop without probable cause, the judgment and

certification decision are VACATED, and the case is REMANDED for

further proceedings.

     IFP GRANTED; AFFIRMED IN PART, VACATED AND REMANDED IN PART.